Name: Council Regulation (EEC) No 1025/84 of 31 March 1984 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: plant product;  prices;  consumption;  agricultural policy
 Date Published: nan

 No L 107/ 1319 . 4 . 84 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1025 /84 of 31 March 1984 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice increases or reductions on the basis of the variety concerned; whereas the provision referred to above should therefore be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , pursuant to the second subparagraph ofArticle 5 (2 ) of Regulation (EEC) No 1418 / 76 (4 ), as last amended by Regulation (EEC) No 1566/ 83 ( s ), if the quality of the paddy rice offered to intervention agencies is different from the standard quality for which the intervention price has been fixed, the intervention price is adjusted by applying price increases or reductions representing differences in quality not attributable to the variety classification of the product; whereas rice production has recently shown a move away from the varieties which are most in demand on the Community market and could therefore justify the application ofprice HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 5 (2) of Regulation (EEC) No 1418 /76 is hereby replaced by the following: 'If the quality of the paddy rice offered is different from the standard quality for which the intervention price has been fixed, the intervention price shall be adjusted by applying price increases or reductions.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD ( ») OJ No C 62, 5 . 3 . 1984 , p. 9 . ( 2 ) OJ No C 104 , 16 . 4 . 1984 , p. 96. ( 3 ) OJ No C 103 , 16 . 4. 1984, p. 21 . (4 ) OJ No L 166 , 25 . 6 . 1976 , p . 1 . ( «) OJ No L 163 , 22. 6 . 1983 , p . 5 .